                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         SPEEDTRACK, INC.,                               Case No. 4:09-cv-04479-JSW (KAW)
                                   8                      Plaintiff,                         ORDER TO SHOW CAUSE; ORDER
                                                                                             CONTINUING FEBRUARY 7, 2019
                                   9               v.                                        HEARING
                                  10         AMAZON.COM, INC., et al.,                       Re: Dkt. No. 350
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On January 3, 2019, SpeedTrack, Inc. filed a motion for sanctions against Defendant

                                  14   Barnes & Noble Booksellers, Inc. based on violations of the undersigned’s July 6, 2018 order

                                  15   pertaining to source code production. (Dkt. No. 347.) On January 18, 2019, the Court granted the

                                  16   parties’ request to extend the briefing schedule, such that Barnes & Noble’s opposition would be

                                  17   due on January 21, 2019, while maintaining SpeedTrack’s January 24, 2019 deadline to file its

                                  18   reply. (Dkt. No. 350 at 2.)

                                  19             To date, Barnes & Noble has not filed an opposition or notice of non-opposition. Pursuant

                                  20   to the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of

                                  21   points and authorities in opposition to any motion shall constitute consent to the granting of the

                                  22   motion.” (Judge Westmore’s General Standing Order ¶ 22.)

                                  23             Accordingly, Barnes & Noble is ordered, on or before February 8, 2019, 1) to file an

                                  24   opposition or statement of non-opposition to the motion for sanctions, and 2) to file a response to

                                  25   this order to show cause explaining why it did not file a timely opposition pursuant to the agreed

                                  26   upon briefing schedule. SpeedTrack may file a reply within 7 days should an opposition be filed.

                                  27   ///

                                  28   ///
                                   1          Additionally, the February 7, 2019 hearing date is continued to March 7, 2019.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 28, 2019
                                                                                          __________________________________
                                   4                                                      KANDIS A. WESTMORE
                                   5                                                      United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
